Exhibit 10.2

 

[logo.jpg]

July 18, 2020

 

[_______________]

 

Re:     Reprice Offer of Common Stock Purchase Warrants

 

To Whom It May Concern:

 

NovaBay Pharmaceuticals, Inc. (the “Company”) is pleased to offer to you the
opportunity to amend the exercise price of the Common Stock purchase warrants
set forth on Annex B attached hereto (the “Reprice Warrants”) currently held by
you (the “Holder”). The shares of common stock, par value $0.01 (“Common
Stock”), underlying the Reprice Warrants (“Existing Warrant Shares”) have been
registered pursuant to a registration statement on Form S-1 (File No.
333-234330) (the “Registration Statement”). The Registration Statement is
currently effective and, upon exercise of the Reprice Warrants, will, to the
Company’s knowledge, be effective for the issuance of the Existing Warrant
Shares. Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Reprice Warrants.

 

In consideration for exercising 100% of the Reprice Warrants held by you (the
“Warrant Exercise”), the Company hereby offers you a reduction of the exercise
price of the Reprice Warrants to $0.99 (as reduced from the current exercise
price of $1.15). As such, upon accepting this offer, Section 2(b) of the Reprice
Warrants is hereby amended and restated as follows:

 

“Exercise Price. The exercise price per share of Common Stock under this Warrant
shall be $0.99, subject to adjustment hereunder (the “Exercise Price”).”

 

In addition, subject to receiving the approval of NYSE American, the Company
hereby offers to issue you or your designees a new Common Stock Purchase Warrant
to purchase up to a number of shares of Common Stock equal to 100% of the number
of Existing Warrant Shares issued pursuant to each Warrant Exercise, which New
Warrant (as defined below) shall be substantially in the form of the Existing
Warrants. The new Common Stock Purchase Warrants will be initially exercisable
on the six month anniversary of the date of issuance, have a term of exercise of
five (5) year thereafter, and an exercise price equal to $1.65, and will be in
the form set forth on Annex C hereto (the “New Warrants”). The original New
Warrant certificates will be delivered within two Business Days following each
Warrant Exercise pursuant to this letter agreement.

 

The Holder may accept this offer by signing this letter below, with such
acceptance constituting Holder’s exercise of 100% of the Reprice Warrants for an
aggregate exercise price as set forth on the Holder’s signature page hereto (the
“Aggregate Exercise Price”) on or before 8:00 a.m. (New York City time) on July
20, 2020.

 

Additionally, the Company agrees to the representations, warranties and
covenants set forth on Annex A attached hereto.

 

 

--------------------------------------------------------------------------------

 

 

If this offer is accepted and this letter agreement is executed and delivered to
the Company on or before 8:00 a.m. (New York City time) on July 20, 2020, then
on or before 9:00 a.m. (New York City time) on the business day following NYSE
American approval being received, the Company shall file a Current Report on
Form 8-K with the Securities and Exchange Commission disclosing all material
terms of the transactions contemplated hereunder, including this letter
agreement as an exhibit thereto (“8-K Filing”). The Company shall file a
prospectus supplement to the Registration Statement with the Securities and
Exchange Commission disclosing the reduced exercise price of the Reprice
Warrants within one (1) trading day following the 8-K Filing.

 

By executing and accepting this letter agreement, the Holder acknowledges that
the Company is in a trading blackout period as it has not publicly released its
financial statements for the quarter ended June 30, 2020. From and after the
issuance of the 8-K Filing, the Company represents to the Holder that none of
the Company’s directors, officers, employees or agents will provide the Holder
with any material, nonpublic information that is not disclosed in the 8-K
Filing.

 

The Company represents, warrants and covenants that, upon acceptance of this
offer, all of the Existing Warrant Shares being exercised shall be delivered
electronically through the Depository Trust Company within one (1) business day
of the date the Company receives the Aggregate Exercise Price (or, with respect
to shares of Common Stock that would otherwise be in excess of the Beneficial
Ownership Limitation, within one (1) business day of the date the Company is
notified by Holder that its ownership is less than the Beneficial Ownership
Limitation). Except as set forth herein, the terms of the Reprice Warrants,
including but not limited to the obligations to deliver the Existing Warrant
Shares, shall remain in effect as if the acceptance of this offer was a formal
exercise notice under the Reprice Warrants.

 

The Company acknowledges and agrees that the obligations of the Holder under
this letter agreement are several and not joint with the obligations of any
other holder of Common Stock purchase warrants of the Company (each, an “Other
Holder”) under any other agreement related to the exercise of such warrants
(“Other Warrant Exercise Agreement”), and the Holder shall not be responsible in
any way for the performance of the obligations of any Other Holder or under any
such Other Warrant Exercise Agreement. Nothing contained in this letter
agreement, and no action taken by the Holder pursuant hereto, shall be deemed to
constitute the Holder and the Other Holders as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Holder and the Other Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this letter
agreement and the Company acknowledges that the Holder and the Other Holders are
not acting in concert or as a group with respect to such obligations or the
transactions contemplated by this letter agreement or any Other Warrant Exercise
Agreement. The Company and the Holder confirm that the Holder has independently
participated in the negotiation of the transactions contemplated hereby with the
advice of its own counsel and advisors. The Holder shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this letter agreement, and it shall not be necessary for
any Other Holder to be joined as an additional party in any proceeding for such
purpose.

 

Each party shall pay the fees and expenses of its advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this letter agreement. The Company shall pay all transfer agent fees, stamp
taxes and other taxes and duties levied in connection with the delivery of any
Existing Warrant Shares. This letter agreement shall be governed by the laws of
the State of New York without regard to the principles of conflicts of law
thereof.

 

***************

 

2

--------------------------------------------------------------------------------

 

 

To accept this offer, Holder must counter execute this letter agreement and
return the fully executed letter agreement to the Company at e-mail:
jhall@novabay.com, attention: Justin Hall, on or before 8:00 am (New York City
time) on July 20, 2020.

 

Please do not hesitate to call me if you have any questions.

 

 

Sincerely yours,

 

NOVABAY PHARMACEUTICALS, INC.

 

By: _______________________

Name: Justin M. Hall

Title: President, Chief Executive Officer and General Counsel

 

3

--------------------------------------------------------------------------------

 

 

Accepted and Agreed to:

 

Name of Holder: _____________________________________________________________

 

Signature of Authorized Signatory of Holder:
______________________________________

 

Name of Authorized Signatory:
____________________________________________________

 

Title of Authorized Signatory:
_____________________________________________________

 

Existing Warrant Shares: __________________________

 

Aggregate Exercise Price: $_____________________

 

Beneficial Ownership Limitation New Warrant: 4.99%/9.99%

 

Address for Delivery of New Warrant: ___________________________

 

 

DTC Instructions:

 

The Existing Warrant Shares shall be delivered to the following DWAC Account
Number:

 

 

Broker Name:

   

 

Broker DTC DWAC #:

   

 

Broker Contact:

   

 

Account #:

   

 

4

--------------------------------------------------------------------------------

 

 

Annex A – Representations and Warranties

 

Representations, Warranties and Covenants of the Company. The Company hereby
makes the following representations and warranties to the Holder:

 

(a)     Registration Statement. The Existing Warrant Shares are registered for
issuance on a Registration Statement on Form S-1 (File No. 333-234330) (the
“Registration Statement”) and the Company knows of no reason why such
registration statement shall not remain available for the issuance and resale of
such Existing Warrant Shares for the foreseeable future. The Company shall use
commercially reasonable efforts to keep the Registration Statement effective and
available for use by the Holder until all Existing Warrant Shares underlying the
Reprice Warrants are sold by the Holder.

 

(b)     Authorization; Enforcement. Upon receiving approval of the Company’s
Board of Directors, the Company will have the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
letter agreement and otherwise to carry out its obligations hereunder and
thereunder. Upon receiving approval of the Company’s Board of Directors, the
execution and delivery of this letter agreement by the Company and the
consummation by the Company of the transactions contemplated hereby will be duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, its board of directors or its stockholders in
connection therewith. This letter agreement has been duly executed by the
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(c)     No Conflicts. The execution, delivery and performance of this letter
agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate of incorporation, bylaws or other
organizational or charter documents; or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company in connection with, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any material agreement, credit facility, debt or
other material instrument (evidencing Company debt or otherwise) or other
material understanding to which such Company is a party or by which any property
or asset of the Company is bound or affected, other than for which a waiver has
been obtained by the Company; or (iii) subject to Section (d) below, conflict
with or result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company is bound or
affected.

 

5

--------------------------------------------------------------------------------

 

 

(d)     NYSE American Corporate Governance. Subject to receiving NYSE American
approval, the transactions contemplated under this letter agreement, comply with
all rules of the NYSE American LLC.

 

(e)      Issuance of the New Warrant. Upon receiving approval of the Company’s
Board of Directors: (1) the issuance of the New Warrants is duly authorized and,
upon the execution of this letter agreement by the undersigned, will be duly and
validly issued, fully paid and nonassessable, free and clear of all liens
imposed by the Company and (2) the shares issuable upon exercise of the New
Warrant (the “New Warrant Shares”), when issued in accordance with the terms of
the New Warrant, will be validly issued, fully paid and nonassessable, free and
clear of all Liens imposed by the Company. The Company has reserved from its
duly authorized capital stock a number of shares of Common Stock for issuance of
the New Warrant Shares in full.

 

(f)       Legends and Transfer Restrictions.

 

 

(i)      The New Warrant and New Warrant Shares may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of New Warrant or New Warrant Shares other than pursuant to an
effective registration statement or Rule 144, to the Company or to an Affiliate
of the undersigned or in connection with a pledge, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred New Warrant
and New Warrant Shares under the Securities Act. As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this letter
agreement.

 

(ii)      The undersigned agrees to the imprinting, so long as is required by
this Section (i), of a legend on any of the New Warrant and New Warrant Shares
in the following form:

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR BLUE SKY LAWS. THE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. INVESTORS SHOULD BE AWARE THAT
THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME. THE COMPANY MAY REQUIRE AN OPINION OF COUNSEL IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT THAT ANY
PROPOSED TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT. THIS SECURITY IS
SUBJECT TO THE TRANSFER RESTRICTIONS SET FORTH HEREIN AND IN THE SECURITIES
PURCHASE AGREEMENT DATED AS OF AUGUST 8, 2019, AS AMENDED FROM TIME TO TIME,
COPIES OF WHICH ARE AVAILABLE WITH THE SECRETARY OF THE COMPANY. THIS SECURITY
AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS SECURITY MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH
SECURITIES.

 

6

--------------------------------------------------------------------------------

 

 

The Company acknowledges and agrees that the undersigned may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the New Warrant to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this letter
agreement and, if required under the terms of such arrangement, the undersigned
may transfer pledged or secured New Warrant to the pledgees or secured parties.
Such a pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge. At the appropriate undersigned’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of New
Warrant may reasonably request in connection with a pledge or transfer of the
New Warrant or New Warrant Shares.

 

 

(iii)

Certificates evidencing the New Warrant Shares shall not contain any legend
(including the legend set forth in Section (f)(ii) hereof), (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such New Warrant Shares pursuant
to Rule 144, (iii) if such New Warrant Shares are eligible for sale under Rule
144, without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to such Conversion Shares
and Warrant Shares and without volume or manner-of-sale restrictions, or (iv) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission). Upon request by the undersigned, following such time as a
legend or electronic notation is no longer required under this Section (f), the
Company shall cause its counsel to issue a legal opinion to its transfer agent
if required by the transfer agent to effect the removal of the legend hereunder.
The Company agrees that following such time as such legend is no longer required
under this Section (f), it will, no later than three trading days following the
written request by the undersigned to the Company to remove such restrictive
legend from the New Warrant Shares (which may be held in book-entry form only
and not represented by a certificate at the time of such request (such third
trading day, the “Legend Removal Date”), deliver or cause to be delivered to the
undersigned Warrant Shares that are free from all restrictive and other legends
or electronic notations by causing the transfer agent to credit the account of
the undersigned’s prime broker with the Depository Trust Company System as
directed by the undersigned. The Company may not make any notation on its
records or give instructions to the transfer agent that enlarge the restrictions
on transfer set forth in this Section (f).

 

7

--------------------------------------------------------------------------------

 

 

(g)     Listing of Common Stock. The Company shall apply to list or quote all of
the New Warrant Shares on the NYSE American and promptly secure the listing of
all of the New Warrant Shares on such NYSE American.

 

(h)     Registration Statement. As soon as practicable (and in any event within
90 calendar days of the date of this Agreement), the Company shall file a
registration statement on Form S-3 (or other appropriate form if the Company is
not then S-3 eligible) providing for the resale by the Holders of the New
Warrant Shares issued and issuable upon exercise of the New Warrants.  The
Company shall use commercially reasonable efforts to cause such registration to
become effective on or prior to the initial exercise date of the New Warrants
and to keep such registration statement effective at all times until no Holder
owns any New Warrants or New Warrant Shares issuable upon exercise thereof.

 

8

--------------------------------------------------------------------------------

 

 

Annex B

 

TOTAL REPRICE WARRANTS

REPRICE WARRANTS

BEING EXERCISED

HEREUNDER (100%)

AGGREGATE EXERCISE

PRICE FOR REPRICE

WARRANTS EXERCISED

HEREUNDER

 

 

 

 

9

--------------------------------------------------------------------------------

 

 

Annex C – Form of New Warrant

 

The Form of New Warrant is attached to the Company's Current Report on Form 8-K
filed with the Securities and Exchange Commission on July 21, 2020 as Exhibit
4.1.

 

10